Name: Council Regulation (EEC) No 2157/92 of 23 July 1992 amending Regulation (EEC) No 3528/86 on the protection of the Community's forests against atmospheric pollution
 Type: Regulation
 Subject Matter: deterioration of the environment;  environmental policy;  forestry
 Date Published: nan

 Avis juridique important|31992R2157Council Regulation (EEC) No 2157/92 of 23 July 1992 amending Regulation (EEC) No 3528/86 on the protection of the Community's forests against atmospheric pollution Official Journal L 217 , 31/07/1992 P. 0001 - 0002 Finnish special edition: Chapter 15 Volume 11 P. 0167 Swedish special edition: Chapter 15 Volume 11 P. 0167 COUNCIL REGULATION (EEC) No 2157/92 of 23 July 1992 amending Regulation (EEC) No 3528/86 on the protection of the Community's forests against atmospheric pollutionTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 130S thereof, Having regard to the proposal form the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the declining health of the Community's forests continues to give cause for concern and steps should therefore be taken to prolong and supplement the Community scheme introduced by Regulation (EEC) No 3528/86 (4); Whereas precise data should be collected on the extent and development of a number of forest pollutants, together with detailed information on basic ecological parameters, in order to be able better to pinpoint the cause-and-effect relationships that lead to the declining health of forests; whereas a European network of permanent observation plots for monitoring the forest ecosystem would be the appropriate instrument for this purpose; Whereas provision should be made, for the purposes of Regulation (EEC) No 3528/86, as amended by this Regulation, for a programme lasting 10 years from 1 January 1987; Whereas an amount of ECU 29,4 million is deemed necessary for the implementation of that multiannual programme; whereas for 1992, in the context of the present financial perspective, the amount deemed necessary is ECU 4,2 million; Whereas the amounts to be committed for financing the programme for the period after the financial year 1992 will have to form part of the Community financial framework in force, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3528/86 is hereby amended as follows: 1. Article 2 shall be replaced by the following: 'Article 2 1. The aim of the scheme shall be to help the Member States to: - establish, on the basis of common methods, a periodic inventory of damage caused to forests, in particular by atmospheric pollution; - establish or extend, in a coordinated and harmonious way, the network of observation plots required to draw up that inventory; - conduct intensive, continuous surveillance of forestry ecosystems; - establish or extend, in a coordinated and harmonious way, a network of permanent observation plots required for such intensive, continuous surveillance. 2. The Member States shall forward to the Commission the data gathered by the network of observation plots and by the network of observation plots for intensive, continuous surveillance referred to in paragraph 1. 3. The detailed rules for the implementation of this Article and in particular those relating to the gathering, type, comparability and transmission of the data collected shall be laid down in accordance with the procedure provided for in Article 7.' 2. Article 7 shall be replaced by the following: 'Article 7 1. Where the procedure laid down in this Article is to be followed, matters shall be referred to the Standing Forestry Committee set up by Decision 89/367/EEC (*), by its Chairman, either on his own initiative or at the request of a Member State. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be adopted. The Committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority provided for in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chairman shall not vote. 3. (a) The Commission shall adopt the intended measures when they are in accordance with the Committee's opinion. (b) Where the intended measures are not in accordance with the opinion of the Committee, or in the absence of any opinion, the Commission shall forthwith submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of three months from the date on which the matter was referred to it, the Council has not adopted any measures, the Commission shall adopt the proposed measures and apply them immediately. (*) OJ No L 165, 15. 6. 1989, p. 14.' 3. Article 11 shall be replaced by the following: 'Article 11 1. The scheme is scheduled to run for 10 years from 1 January 1987. 2. The amount of Community financial resources deemed necessary for implementation of the scheme is ECU 29,4 million for the period 1992 to 1996, including ECU 4,2 million for 1992 in the context of the 1988 to 1992 financial perspective. For the subsequent period of application of the programme, the amount will have to form part of the Community financial framework in force. The budgetary authority shall determine the appropriations available for each financial year, taking into account the principles of sound management referred to in Article 2 of the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities. (*) 3. Before expiry of the period referred to in paragraph 1, the Commission shall submit to the Council a report on the application of this Regulation accompanied, if appropriate, by a proposal for its extension. (*) OJ No L 356, 31. 12. 1977, p. 1. Regulation as last amended by Regulation (EEC) No 610/90 (OJ No L 70, 16. 3. 1990, p. 1).' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1992. For the Council The President John COPE (1) OJ No C 312, 3. 12. 1991, p. 6. (2) Opinion delivered on 10 July 1992 (not yet published in the Official Journal). (3) OJ No C 106, 27. 4. 1992, p. 1. (4) OJ No L 326, 21. 11. 1986, p. 2. Regulation as amended by Regulation (EEC) No 1613/89 (OJ No L 165, 15. 6. 1989, p. 8.).